Supreme Court of Florida
                                  ____________

                                  No. SC16-2190
                                  ____________


                                   DAVID GAL,
                                    Petitioner,

                                         vs.

                    PREPARED INSURANCE COMPANY,
                              Respondent.

                               [November 16, 2017]

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Fourth

District Court of Appeal in Prepared Ins. Co. v. Gal, 209 So. 3d 14 (Fla. 4th DCA

2016), on grounds of express and direct conflict with Trinidad v. Fla. Peninsula

Ins. Co., 121 So. 3d 433 (Fla. 2013), and also with Colon v. Lara, 389 So. 2d 1070

(Fla. 3d DCA 1980). See art. V, § 3(b)(3), Fla. Const. Having considered the

Fourth District’s opinion and the briefs of the parties, upon further review, we have

determined that we should exercise our discretion and discharge jurisdiction.

Accordingly, we hereby dismiss review.
      It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE, POLSTON, and LAWSON, JJ.,
concur.
CANADY, J., concurs in result.
LEWIS, J., dissents.

NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District - Case No. 4D15-1909

      (Broward County)

Arnold R. Ginsberg of Arnold R. Ginsberg, P.A., Miami, Florida; and Justin P.
Cernitz of Cernitz & Shanbron, P.A., Miami, Florida,

      for Petitioner

Elizabeth K. Russo of Russo Appellate Firm, P.A., Miami, Florida; and Maria
Medina of Diaz Briscoe Medina, P.A., Miami, Florida,

      for Respondent

Kansas R. Gooden of Boyd & Jenerette, P.A., Jacksonville, Florida; and Elaine D.
Walter of Gaebe, Mullen, Antonelli & DiMatteo, Coral Gables, Florida,

      for Amicus Curiae Florida Defense Lawyers Association




                                       -2-